            Case 8:16-ap-00758-MGW      Doc 74   Filed 09/30/19   Page 1 of 13



                                    ORDERED.


     Dated: September 30, 2019




                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
                              www.flmb.uscourts.gov

In re:                                                Case No. 8:11-bk-14531-MGW
                                                      Chapter 13
Deborah Claire McGregor,

      Debtor.
____________________________________/

Deborah Claire McGregor,                              Adv. No. 8:16-ap-00758-MGW

         Plaintiff,

v.

Bruce McGregor,

      Defendant.
____________________________________/

            ORDER AND MEMORANDUM OPINION DENYING
             PLAINTIFF’S MOTION FOR RECONSIDERATION

         If what transpired here wasn’t so unfortunate, this case would be a comedy of

errors. Start with the fact that the Debtor’s ex-husband and his lawyers didn’t realize

the Debtor was able to discharge her marital debt obligations in this chapter 13 case,
         Case 8:16-ap-00758-MGW       Doc 74    Filed 09/30/19   Page 2 of 13



leading the Debtor’s ex-husband to violate the automatic stay by trying to set off

$30,000 of the Debtor’s (dischargeable) unpaid marital debt obligations against his

future alimony obligations. Making matters worse, the Debtor, rather than coming to

this Court to stop her ex-husband’s efforts, basically spent more than $45,000 to pay

lawyers to stop her ex-husband from obtaining a $30,000 judgment, which would

have been void anyway because it was obtained in violation of the automatic stay.

      Although this Court ruled that the ex-husband’s efforts to modify his alimony

obligations violated the stay, the Court awarded the Debtor only $6,291.75 in

damages—rather than the $70,000 or so she sought—because she failed to mitigate

her damages by coming to this Court first. Had she done so, the Debtor could have

avoided all but the $6,291.75 in damages the Court awarded her. The Debtor now

contends the Court’s finding that she failed to mitigate her damages was a clear error

of law or fact because the evidence at trial showed she insisted her bankruptcy lawyer

come to this Court to stop her ex-husband’s efforts but that her lawyer refused to do

so.

      Even assuming that’s true, the Supreme Court has long recognized that clients

must be held accountable for the acts and omissions of their lawyers. Because the

Debtor is held accountable for her lawyer’s inactions, the fact that her lawyer may

have been responsible for the Debtor’s failure to mitigate her damages is not a basis

for reconsidering the Court’s final judgment.




                                           2
              Case 8:16-ap-00758-MGW               Doc 74   Filed 09/30/19   Page 3 of 13



                                               Background

           After more than twenty-five years of marriage, Deborah McGregor and Bruce

McGregor divorced in 2010. 1 Under the final judgment of divorce, Bruce was

obligated to pay Deborah $5,000 per month in permanent alimony. 2 The divorce

judgment also obligated Bruce to pay 66% of the couple’s $180,000 or so in credit

card and student loan debt; Deborah was liable for the remaining 34% (or $62,000). 3

           Eighteen months after the parties’ divorce was final, Deborah filed for chapter

13 bankruptcy. In her bankruptcy petition, Deborah listed Bruce on Schedule F as

holding an unsecured claim in an unknown amount. 4 Bruce received notice of the

bankruptcy case and ultimately filed an $11,195.39 proof of claim for Deborah’s

share of the marital debt that he had paid up to that point. 5 On January 13, 2012, the

Court confirmed Deborah’s proposed chapter 13 plan. 6 Under Deborah’s confirmed

plan, Bruce would share pro rata in a $3,689 distribution to unsecured creditors

(Bruce’s share came to a little more than $600). 7




1
 Adv. Doc. No. 44, ¶ 1. Customarily, the Court refers to parties by their surnames. Because the
parties here share the same surname, the Court will refer to the parties by their first names.
2
    Pl.’s Ex. 1 at ¶¶ 1 – 2, Adv. Doc. No. 47-1.
3
    Id. at ¶¶ 21 – 22.
4
    Pl.’s Ex. 13, Adv. Doc. No. 47-13.
5
    Pl.’s Exs. 14 & 15, Adv. Doc. No. 47-14 & 47-15.
6
    Pl.’s Ex. 16, Adv. Doc. No. 47-16.
7
    Id.; see also Doc. No. 39.

                                                      3
                  Case 8:16-ap-00758-MGW          Doc 74      Filed 09/30/19        Page 4 of 13



           Ordinarily, the confirmation order would have ended things between the

couple, even if unsatisfactorily. But Bruce, presumably unhappy with being stuck

with Deborah’s share of the marital debt, went back to the divorce court in New

Jersey and asked the court to modify his alimony obligations going forward and to

award him a credit for Deborah’s share of the marital debt that he had already paid

(which was close to $20,000 by that point). 8

           Bruce’s efforts to modify his alimony obligations violated the automatic stay.

To be sure, efforts to modify a domestic support obligation are generally excepted

from the automatic stay. 9 But when, like in this case, a former spouse seeks to modify

a domestic support obligation based solely on a debtor’s failure to pay a

dischargeable debt, the request for a modification constitutes a setoff in violation of

Bankruptcy Code § 362(a)(7). 10 This is particularly true when, like here, the party

seeks a dollar-for-dollar adjustment based on the amount of the dischargeable debt. 11

           Although it’s doubtful Deborah understood the intricacies of § 362(b)(2)(A)(ii)

and § 362(a)(7), she credibly claims that she believed Bruce’s conduct violated the

automatic stay. And based on that belief, she apparently asked her bankruptcy lawyer

to stop Bruce’s efforts. As Deborah tells it, her bankruptcy lawyer responded that he



8
    Pl.’s Ex. 2, Adv. Doc. No. 47-2.
9
    11 U.S.C. § 362(b)(2)(A)(ii).
10
     Foster v. Burns (In re Foster), 574 B.R. 19, 27 - 28 (Bankr. D. Maine 2017).
11
     Id. at 28.

                                                       4
              Case 8:16-ap-00758-MGW               Doc 74      Filed 09/30/19   Page 5 of 13



needed to look into it because, in his view, Bruce’s efforts fell within a “gray area.”

When her bankruptcy lawyer didn’t get back to her, Deborah says she went to the

chapter 13 trustee, who advised her that he couldn’t give legal advice but suggested to

her that she sit in her bankruptcy lawyer’s office and wait for him.

           Rather than press the issue and file something with this Court, Deborah

instead told her New Jersey divorce lawyer, whom Deborah claims raised Deborah’s

bankruptcy with the New Jersey divorce court. There are no filings from Deborah’s

divorce lawyer in the record. But in response to Bruce’s initial request to modify his

alimony obligations, the divorce court did order the parties to brief what effect

Deborah’s bankruptcy case had on Bruce’s alimony obligation and the former

couple’s marital debt. 12

           Whatever doubts the divorce court had about the effect of Deborah’s chapter

13 case, if any, apparently were allayed by the brief that Bruce’s divorce lawyer

submitted in January 2013, which argued (erroneously as it turns out) that Deborah’s

marital debt obligations were nondischargeable under Bankruptcy Code §

523(a)(15). 13 Three months after that brief was filed, the state court concluded that

Deborah’s obligation to pay 34% of the marital debt was not discharged by her




12
  Adv. Doc. No. 44-1, Ex. G. Shortly after the Court’s request, Deborah’s bankruptcy lawyer wrote
to her divorce lawyer to notify the divorce lawyer that Deborah had, in fact, filed for bankruptcy and
that Bruce had notice of and an opportunity to participate in Deborah’s bankruptcy case. Pl.’s Ex.
23, Adv. Doc. No. 47-23.
13
     Pl.’s Ex. 6, at p. 14, l. 18 – p. 15, l. 20, Adv. Doc. No. 47-6.

                                                         5
               Case 8:16-ap-00758-MGW              Doc 74      Filed 09/30/19   Page 6 of 13



bankruptcy. 14 Then, in September 2013, the divorce court entered a $30,401.26

judgment in Bruce’s favor for Deborah’s share of the marital debt that he had paid. 15

           It wasn’t until a year later, at a hearing on Bruce’s request to use the cash

surrender value of Deborah’s life insurance policy to satisfy the $30,401.26

judgment, that the divorce court (now presided over by a new judge) realized Bruce’s

collection efforts had, in fact, violated the automatic stay. 16 At an October 2014

hearing, New Jersey Superior Court Judge Daniel J. Yablonsky explained that

Bankruptcy Code § 523(a)(15), which provides for the discharge of a debt arising

under a marital settlement or divorce decree (other than a debt for a domestic

support obligation), doesn’t apply in chapter 13 cases. 17

           So Deborah’s marital debt obligations were, in fact, dischargeable under

Bankruptcy Code § 1328. And by trying to recoup Deborah’s share of the marital

debt through a modification of his alimony obligations, Bruce was effectively trying

to convert a dischargeable debt into a nondischargeable one. 18 For the reasons

explained above, that ran afoul of the automatic stay. 19




14
     Adv. Doc. No. 44-1, Ex. I.
15
     Adv. Doc. No. 44-1, Ex. K.
16
     Pl.’s Ex. 6 at p. 10, l. 11 – p. 17, l. 14, Adv. Doc. No. 47-6.
17
     Id. at p. 16, l. 8 – p. 17, l. 2.
18
     Id. at p. 18, l. 11 – p. 19, l. 25.
19
     Id.

                                                        6
             Case 8:16-ap-00758-MGW            Doc 74      Filed 09/30/19      Page 7 of 13



          Although Judge Yablonsky volunteered that Bruce’s actions could warrant

sanctions, he declined to impose any because he thought that was something better

left for this Court:

                 I mentioned to you that I thought that that would arguably
                 be a violation of the automatic stay that might arguably
                 entitle you to – to sanctions. But I don’t think that that’s
                 something that I ought to be looking at. I think that’s
                 something that the Court who’s sensitive to those needs,
                 which is the Bankruptcy Court down in Florida, that that’s
                 the Court that ought to consider those issues. 20

Deborah heeded Judge Yablonsky’s suggestion and sought sanctions in this Court,

though she waited two years to do so.

          In October 2016, Deborah filed this proceeding seeking to recover sanctions

against Bruce for violating the automatic stay. 21 On summary judgment, the Court

concluded, largely for the reasons explained above, that Bruce’s actions violated the

automatic stay as a matter of law. 22 At the trial on damages, Deborah put on

evidence that she had suffered more than $70,000 in damages resulting from Bruce’s

efforts to modify his alimony obligations. 23

          Nearly half those damages were for legal fees she incurred in New Jersey. In

particular, Deborah paid her New Jersey divorce lawyers more than $33,000 for their


20
  Id. at p. 29, ll. 6 – 14. In fact, bankruptcy courts have exclusive jurisdiction to impose sanctions for
stay violations. In re Lickman, 297 B.R. 162, 187 – 188 (M.D. Fla. 2003).
21
     Adv. Doc. No. 1.
22
     Adv. Doc. No. 52.
23
     Adv. Doc. Nos. 64 & 67.

                                                    7
             Case 8:16-ap-00758-MGW       Doc 74   Filed 09/30/19   Page 8 of 13



services opposing Bruce’s modification efforts. She also incurred $12,000 in taxes

when she withdrew retirement funds to pay her legal fees. The remainder of her

damages primarily consisted of medical expenses for medical problems that Deborah

says were caused by the stress of the New Jersey litigation.

           After considering the evidence at trial, the Court concluded that Deborah

failed to mitigate her damages by not coming to this Court immediately once Bruce

tried to modify his alimony obligations. Had she done so, Deborah could have

avoided 90% of her damages. Ultimately, the Court awarded Deborah $6,291.75 in

damages for the amounts she would have incurred had she immediately notified this

Court of Bruce’s stay violation:

                 • $2,500 to prosecute a motion for sanctions in this
                   Court;

                 • $1,500 to file a suggestion of bankruptcy in New Jersey
                   and otherwise notify the New Jersey divorce court of
                   her efforts here to halt Bruce’s conduct;

                 • $1,333 in taxes as a penalty for withdrawing the $4,000
                   in fees it would have cost her; and

                 • $958.75 for the mediation that occurred in this case.

           Deborah now asks this Court to reconsider its ruling. 24 As Deborah

understands it, the Court’s ruling was premised on her failure to immediately notify

this Court of Bruce’s stay violation. 25 Because, in her view, the evidence shows that


24
     Adv. Doc. No. 71.
25
     Id.

                                              8
              Case 8:16-ap-00758-MGW            Doc 74     Filed 09/30/19     Page 9 of 13



she “did everything possible to stop the carnage brought on by the defendant, Bruce

McGregor with his costly illegal motions,” Deborah asks the Court to award her all

the damages she alleges she incurred.26

                                         Conclusions of Law

           A party seeking reconsideration of a prior order is held to a high standard:

The party seeking reconsideration must demonstrate that (i) controlling law has

changed; (ii) newly discovered evidence would merit a different result; or (iii)

reconsideration is necessary to correct a clear error of law or fact or to prevent a

manifest injustice.27 The only plausible basis for reconsideration here would be if the

Court made a clear error of law or fact.

           The Court is comfortable it did not make a clear error of law. Courts around

the country, including bankruptcy courts in this district, have recognized that debtors

have a duty to mitigate damages resulting from a stay violation. 28 “Although the

Bankruptcy Code does not require a debtor to warn his creditors of existing

violations prior to moving for sanctions, the debtor is under a duty to exercise due

diligence in protecting and pursuing his rights and in mitigating his damages with



26
     Id.
27
     In re Fundamental Long Term Care, Inc., 493 B.R. 620, 624 (M.D. Fla. 2013).
28
  See, e.g., Fravala v. E Holdings, Ltd. (In re Fravala), 2017 WL 3447936, at *4 (Bankr. M.D. Fla. Aug.
10, 2017) (explaining that a “debtor claiming an injury under § 362(k), however, ‘has a duty to
mitigate damages that may occur as a result of a stay violation’”); In re Yantis, 553 B.R. 351, 355
(Bankr. N.D. Ind. 2016 (explaining that debtors “faced with violations of the stay have a duty to
mitigate their damages”); In re Rosa, 319 B.R. 1, 9 (Bankr. D. Mass. 2004) (explaining that “[d]ebtors
are indeed under a duty to mitigate their damages from automatic stay violations”).

                                                     9
             Case 8:16-ap-00758-MGW            Doc 74      Filed 09/30/19     Page 10 of 13



regard to such violations.” 29 Before imposing sanctions, there is little doubt that this

Court must determine whether a debtor exercised due diligence in protecting her

rights. 30 In fact, Deborah does not appear to challenge the Court’s ruling that she was

required to mitigate her damages.

          Instead, Deborah essentially contends that the Court made a clear error of fact

when it concluded that she failed to do so. In her reconsideration motion, Deborah

appears particularly concerned that the Court overlooked her efforts to mitigate her

damages because they were not detailed in her counsel’s post-trial memorandum. 31

In her motion, Deborah notes that as soon as Bruce moved to modify his alimony in

New Jersey, she went to see her bankruptcy lawyer, who drug his feet and never got

back to her.

          According to Deborah, when her bankruptcy lawyer refused to act, she went

to see the chapter 13 trustee, who (because he cannot give debtors legal advice)

suggested that the Debtor plant herself in her bankruptcy lawyer’s office. There’s no

evidence in the record that Deborah did anything at that point to insist her

bankruptcy lawyer take some action to stop Bruce’s efforts. 32



29
     Clayton v. King (In re Clayton), 235 B.R. 801, 811 – 12 (Bankr. M.D.N.C. 1998).

 In re Fravala, 2017 WL 3447936, at *5 (citing In re Biehl, 2017 WL 1040941, at *4 (Bankr. C.D. Cal.
30

Mar. 13, 2017)).
31
  Adv. Doc. No. 71 (“I was not provided [counsel’s] response to the court until AFTER the trial,
giving me no opportunity to approve/edit her response as I requested.”)
32
  At trial, Deborah testified that, at some point, she sought advice from other lawyers, who,
according to Deborah, refused to take her case because she already had a lawyer. But it’s unclear
when she consulted these other lawyers. Considering all the evidence at trial, it appears Deborah
                                                    10
             Case 8:16-ap-00758-MGW              Doc 74       Filed 09/30/19      Page 11 of 13



           For instance, Deborah didn’t offer into evidence any emails or letters between

her and her bankruptcy lawyer in which she insisted that her bankruptcy lawyer take

any action. Nor did she put her bankruptcy lawyer, whom she could have

subpoenaed, on the witness stand to testify that Deborah repeatedly insisted that he

take some action but that he (for whatever reason) refused to do so. But, and this is

an important point, even if Deborah had put on evidence that she did everything

humanly possible to get her bankruptcy lawyer to take some action in this Court and

her lawyer (despite those efforts) refused, the outcome would still be the same.

           The United States Supreme Court has held, in a variety of contexts, that

“clients must be accountable for the acts and omissions of their attorneys.” 33 This is

true even when a lawyer’s “unexcused conduct imposes an unjust penalty on the

client.” 34 The Supreme Court, for example, has upheld the dismissal of a lawsuit that

resulted from a lawyer’s failure to attend a pretrial conference. 35 The Supreme Court

has also held that a client could be penalized for his lawyer’s failure to timely file a

tax return. 36




consulted other lawyers after the October 2014 hearing at which Judge Yablonsky suggested
Deborah could seek sanctions from this Court—not when Bruce first moved to modify his alimony.
33
     Pioneer Inv. Servs. Co. v. Brunswick Assocs. LP, 507 U.S. 380, 396 (1993).
34
     Link v. Wabash R. Co., 370 U.S. 626, 633 (1962).
35
     Id.
36
     United States v. Boyle, 469 U.S. 241, 249 – 51 (1985).

                                                      11
             Case 8:16-ap-00758-MGW             Doc 74   Filed 09/30/19   Page 12 of 13



           While this rule may produce harsh results at times, it is necessary to give effect

to our system of representative litigation:

                   Petitioner voluntarily chose this attorney as his
                   representative in the action, and he cannot now avoid the
                   consequences of the acts or omissions of this freely
                   selected agent. Any other notion would be wholly
                   inconsistent with our system of representative litigation, in
                   which each party is deemed bound by the acts of his
                   lawyer-agent. . . . 37

That rule, enunciated by the Supreme Court, applies with equal force here.

           For whatever reason—either because Deborah did not insist that her

bankruptcy lawyer take action or because she did and her lawyer to do so—Deborah

chose to rely on her New Jersey divorce counsel to raise the issue of her bankruptcy.

And when the divorce court did not initially quash Bruce’s efforts, Deborah chose to

continue litigating the issue. The end result is that not only did Deborah not mitigate

her damages, she exacerbated them.

           When Bruce first moved to modify his alimony to recoup Deborah’s share of

the marital debt that he had paid, he was only seeking to recoup $20,000 (though the

amount later increased to $30,000). Yet, Deborah chose to incur $33,000 in

attorney’s fees (plus $12,000 in penalties to withdraw funds to pay her attorney’s

fees)—all to avoid a judgment that would be void because it was obtained in

violation of the stay.




37
     Pioneer Inv. Servs. Co., 507 U.S. at 396

                                                   12
         Case 8:16-ap-00758-MGW      Doc 74   Filed 09/30/19   Page 13 of 13



                                    Conclusion

      There is no question that Deborah’s decision to continue litigating in New

Jersey divorce court exacerbated her damages. Deborah lays that decision at the feet

of her bankruptcy lawyer, who, according to Deborah, refused to act in this case.

Assuming that’s true, Deborah chose her bankruptcy lawyer as her representative in

this case, and she cannot now avoid the consequences of his actions or inactions.

Accordingly, it is

      ORDERED that Deborah’s motion for reconsideration is DENIED.



 Attorney David E. Hicks is directed to serve a copy of this Order on interested
 parties who are non-CM/ECF users and file a proof of service within 3 days of
 entry of the Order.




                                         13
